[Cite as In re R.D., 2020-Ohio-1456.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 IN RE: R.D.                                    :   JUDGES:
                                                :
                                                :   Hon. John W. Wise, P.J.
                                                :   Hon. Patricia A. Delaney, J.
                                                :   Hon. Craig R. Baldwin, J.
                                                :
                                                :   Case No. 2019CA00146
                                                :

                                                :
                                                :
                                                :   OPINION


CHARACTER OF PROCEEDING:                            Appeal from the Stark County Court of
                                                    Common Pleas, Juvenile Division, Case
                                                    No. 2018JCV00815



JUDGMENT:                                           AFFIRMED




DATE OF JUDGMENT ENTRY:                             April 10,2020




APPEARANCES:

 For Plaintiff-Appellee:                            For Defendant-Appellant:

 JAMES B. PHILLIPS                                  D. COLEMAN BOND
 STARK CO. D.J.F.S.                                 600 Courtyard Ctr.
 300 Market Ave. N.                                 116 Cleveland Ave. N.W.
 Canton, OH 44702                                   Canton, OH 44702
Stark County, Case No. 2019CA00146                                                      2


Delaney, J.

       {¶1} Appellant S.M. (“Mother”) appeals from the August 28, 2019 judgment entry

of the Stark County Court of Common Pleas, Juvenile Division, granting custody of her

daughter R.D. to appellee Stark County Department of Job and Family Services (the

“Agency”).

                        FACTS AND PROCEDURAL HISTORY

       {¶2} R.D. is the biological child of Mother, who has an extensive history with the

Agency and has lost custody of four other children, two through change of legal custody,

one through stipulation to permanent custody, and one through involuntary permanent

custody.1 Throughout her history with the Agency, Mother has started case plan services

but has never successfully completed them.

                                       Procedural history

       {¶3} In the instant case, a complaint was filed on August 3, 2018, alleging R.D.

is a dependent child. A shelter-care hearing was held on August 7, 2018; Mother

stipulated to a finding of probable cause and R.D. was placed in the temporary custody

of the Agency.

       {¶4} On August 29, 2018, a Case Plan Document was filed in the trial court.

Mother’s case plan required her to be assessed at Phoenix Rising and to follow all

recommendations, to take her medications as prescribed, to be assessed at CommQuest

and follow all recommendations, and to complete drug tests as requested.




1Father was a party to the instant permanent custody proceeding but is not a party to this
appeal. Father’s parental rights were also terminated in the underlying proceeding.
Stark County, Case No. 2019CA00146                                                       3


       {¶5} The matter proceeded to evidentiary hearing on October 17, 2018, and R.D.

was found to be a dependent child. A dispositional hearing was held on October 29, 2018

and R.D. was placed into the temporary custody of the Agency.

       {¶6} On November 29, 2018, an Amended Case Plan document was filed.

       {¶7} On January 29, 2019, a dispositional review hearing was held and status

quo was ordered.

       {¶8} On February 25, 2019, the Agency filed an emergency motion to suspend

Mother’s visitation due to alleged threats by Mother against the Agency and the Guardian

Ad Litem (G.A.L.). Mother threatened that because of “what they’ve done to her,” she

would build an arsenal and carry out a mass shooting at the Agency and would “take out”

as many people as possible. Mother also purportedly threatened to make it her “life’s

mission” to kill the G.A.L. and stated she would happily go to prison for doing so. The

trial court granted the motion to suspend visitation and scheduled the matter for a hearing

on March 8, 2019. Following that hearing, the trial court ordered Mother’s visitation

suspended until further order of the court.

       {¶9} Mother objected and an evidentiary hearing was scheduled for May 9, 2019.

The trial court overruled Mother’s objection and approved and adopted the decision of the

magistrate.

       {¶10} The Agency filed a motion for permanent custody on June 27, 2019, and a

hearing was held on August 26, 2019. Mother requested an extension of temporary

custody to allow her to complete case plan services.
Stark County, Case No. 2019CA00146                                                      4


                      Evidence adduced from permanent-custody hearing

       {¶11} The following evidence was adduced at the permanent-custody hearing and

demonstrates Mother’s pattern of starting and stopping case plan services, never

reaching successful completion.

       {¶12} Mother’s case plan included an assessment and to follow all counseling

recommendations at Phoenix Rising; take medications as prescribed; complete an

assessment at CommQuest and follow all recommendations; and complete urine screens

and drug testing as requested.      Initially, Mother’s Phoenix Rising assessment was

changed because her needs were outside the scope of the center’s treatment options.

She was sent to Melymbrosia instead and the case plan was updated. Mother did

complete the Melymbrosia assessment and was ordered to attend counseling at Phoenix

Rising. Mother sporadically attended Phoenix Rising counseling and missed multiple

appointments. She “re-engaged” with Phoenix Rising in June 2019 and attended six

sessions in a row, but still missed two appointments.

       {¶13} Mother did complete the CommQuest assessment and there were no

further recommendations for follow-up.

       {¶14} Mother did not comply with random drug screens.          Mother obtained a

medical marijuana card and was told to provide receipts establishing that the marijuana

was obtained legally, but she failed to do so. She did not comply with the social worker’s

request for receipts. Marijuana use is a new issue for Mother and was not a factor in the

removal of four other children. After May 8, 2019, Mother was supposed to continue

random urine screens and was requested to drop urine two or three times. Mother failed

to comply, once coming in and walking out before the screen was completed.
Stark County, Case No. 2019CA00146                                                      5


       {¶15} The Agency had concerns with the relationship between Mother and Father.

Father was convicted of domestic violence against Mother and there were ongoing

complaints of verbal abuse. There were no recent reports of physical abuse. Mother was

not forthcoming with the caseworker about whether she and Father were still in a

relationship. They did live together at the time of trial. Mother reported on August 13,

2019 that Father had attempted suicide the previous day at her home. When confronted

by the worker about whether Father was living with her at the time, Mother claimed Father

“just came over” that day.

       {¶16} Neither parent has ever successfully completed a case plan. In Mother’s

past history with the Agency, mental health has always been a concern; Mother has failed

to follow through with mental health treatment and medication management. Mother has

had domestic violence issues with various paramours, including Father. Mother routinely

“starts out strong” and then stops working the case plan; when pressure is on, Mother

engages with case plan services, but she soon becomes frustrated and quits. The

caseworker testified Mother has kept the same pattern in the instant case.

       {¶17} Which is why, the caseworker further testified, that a six-month extension is

not warranted in this case and would not be beneficial. Neither parent has demonstrated

willingness to engage in case plan services for R.D.’s benefit. Case-plan services were

open for a year, but Mother didn’t fully re-engage with counseling until the caseworker

told her to. Then, she missed two appointments back-to-back. Mother didn’t follow

through with completing services, refused to prove her marijuana was purchased legally,

and failed to comply with drug testing. The case plan was designed to reduce risks posed

to R.D., and Mother failed to comply with the recommendations.
Stark County, Case No. 2019CA00146                                                      6


         {¶18} Regarding visitation, the evidence at the permanent custody trial indicated

Mother had not visited the child in over 90 days. Mother’s visitation stopped pursuant to

court order due to the threats to the Agency and G.A.L. as described supra. At the time

of the permanent custody hearing, the order preventing Mother’s visitation was still in

place.

         {¶19} Mother argued that she did attend counseling appointments at Phoenix

Rising in May, June, and July.          Mother does work and provided pay stubs to the

caseworker at one point.       Mother argued that her work schedule might affect her

counseling attendance, but the caseworker testified Mother works midnights and

counseling is during the day. The caseworker acknowledged Mother completed the

CommQuest evaluation and had no further recommendations for treatment, and did

attend counseling and medication monitoring services at Phoenix Rising, but she has not

done random drug screens and has not provided receipts to establish that the marijuana

she was known to be using was purchased legally.

         {¶20} Mother did report to Melymbrosia for a risk assessment in connection with

the threats against the Agency and the G.A.L., but visitation did not resume. Mother was

deemed to be impulsive but unable to carry out a plan of violence, therefore not a risk.

However, visitation did not resume, which was a matter of contention during the

caseworker’s cross examination. The Melymbrosia report was only a risk assessment

and did not address whether visitation with R.D. should resume, and no motion to resume

visitation was filed by either party.

         {¶21} Mother’s counselor from Phoenix Rising testified she has been a client

since August 2018 and that concerns included mood stability, stress reduction, and
Stark County, Case No. 2019CA00146                                                   7


coping skills. The counselor described Mother’s attendance as “sporadic,” although she

attended more consistently prior to the permanent custody hearing.      The counselor

concluded Mother’s progress was “minimal” and she did not make a consistent effort to

engage with counseling.

       {¶22} A psychologist from Melymbrosia testified that Mother does not have any

cognitive defects that would prevent her from parenting effectively; she is of average

intelligence. He noted, however, that Mother is defensive and presents herself in an

overly-favorable light, characteristics which made her evaluation difficult because of

inconsistencies between what Mother said and information reported from other sources.

For example, Mother stated she was never physically abused, but had disclosed physical

abuse to an earlier doctor.   Mother claimed she was never in a domestic violence

relationship, but had disclosed a great deal of domestic violence to an earlier doctor.

There were inconsistencies in Mother’s statements about domestic violence with Father;

she claimed her own mother had posed as her, reported Father, and made false

statements to police. The psychologist opined there was no apparent reason for the

discrepancies in Mother’s statements, other than to make herself look better.      The

psychologist testified these discrepancies were concerning because Mother was unwilling

to address issues raised in the evaluation and to be accountable. He opined that Mother

has personality problems which make parenting difficult, but she does not have a

personality disorder. The doctor testified there was no value in requiring Mother to

complete a parenting program because she never successfully completed a program in

the past.
Stark County, Case No. 2019CA00146                                                        8


       {¶23} The doctor further noted Mother needs to be willing to ensure that R.D. is

adequately cared for; the G.A.L. said that when R.D. was removed from Mother’s care,

the child had a significant diaper rash which was not present when the infant was out of

Mother’s care. It was important that Mother cooperate in the counseling process, but she

was inconsistent until recently and made minimal progress. Substance abuse was a

concern because Father admitted use of methamphetamine, and Mother associated with

Father therefore it was important to monitor her potential drug use. Mother has a medical

marijuana card, but it was important to ensure no other drugs were used due to Mother’s

inability to “follow the rules.”

       {¶24} The psychologist also testified about the risk assessment Mother completed

regarding the threats to the Agency and the G.A.L. He does not believe Mother poses a

significant risk for violence, but he is concerned about Mother’s level of honesty

throughout her evaluations, making it difficult to get a sense of what progress she has

made during treatment.

       {¶25} R.D. is presently in third-party foster placement with a family that would like

to adopt her. She is doing very well and is bonded with the family, including half-siblings

in the home. She refers to her caregivers as “momma” and “dada.” She is a happy baby

and is starting to walk; she is up-to-date on immunizations and doctor’s appointments.

R.D. does have some medical issues which require monitoring; she was born with a sacral

dimple, which is a form of spina bifida. She has had some seizure-like activity, including

a possible grand mal seizure during which she stopped breathing in the ambulance. R.D.

has abnormal heart rhythms; because there was no ultrasound of her heart during

prenatal care, she needs an echocardiogram to ensure her heart is functioning properly.
Stark County, Case No. 2019CA00146                                                        9


The foster family is dealing with the medical issues appropriately. The foster mother is

attentive to R.D.’s needs, the baby is constantly smiling around her, and the home is

baby-proofed.

        {¶26} The last time Mother visited with R.D. was February 21, 2019.            The

caseworker testified there is no bond between Mother and the child because they have

not seen each other for 6 months.

        {¶27} In the caseworker’s opinion, it is in the best interests of R.D. for permanent

custody to be granted to the Agency because the parents have not worked their case plan

services and have not proven R.D. is a priority in their lives. The third-party placement

foster parents are the only parents R.D. has ever known, and they want to adopt her.

        {¶28} The G.A.L. filed a written report with the trial court recommending that

permanent custody is granted to the Agency.

        {¶29} On August 28, 2019, the trial court granted the Agency’s motion for

permanent custody.

        {¶30} Mother now appeals from the trial court’s judgment entry of August 28,

2019.

        {¶31} Mother raises three assignments of error:

                               ASSIGNMENTS OF ERROR

        {¶32} “I.    THE TRIAL COURT’S DECISION THAT SCDJS MET THE

STATUTORY FINDINGS FOR PERMANENT CUSTODY IS AGAINST THE MANIFEST

WEIGHT AND SUFFICIENCY OF THE EVIDENCE AND THE TRIAL COURT ERRED

BY DENYING AN EXTENSION OF TEMPORARY CUSTODY TO PERMIT THE

APPELLANT TO COMPLETE THE REQUIREMENTS OF THE CASE PLAN.”
Stark County, Case No. 2019CA00146                                                     10


       {¶33} “II.    THE WITHHOLDING OF VISITATION BY SCDJS DOES NOT

CONSTITUTE ABANDONMENT BY APPELLANT.”

       {¶34} “III.   THE TRIAL COURT’S DECISION THAT TERMINATION OF

PARENTAL RIGHTS WAS IN THE BEST INTEREST OF THE CHILD IS AGAINST THE

MANIFEST WEIGHT AND SUFFICIENCY OF THE EVIDENCE AND THE TRIAL COURT

ERRED BY DENYING AN EXTENSION OF TEMPORARY CUSTODY TO PERMIT THE

APPELLANT TO COMPLETE THE REQUIREMENTS OF THE CASE PLAN.”

                                       ANALYSIS

                                        I., II., III.

       {¶35} Mother’s three assignments of error are related and will be considered

together. Mother argues that the trial court’s decision granting permanent custody to the

Agency is against the manifest weight and sufficiency of the evidence, and that the trial

court should have granted an extension of temporary custody to permit her to complete

the case plan. She further argues that she should not be penalized for missing visitation

because the Agency sought an order preventing her visitation. We disagree with each of

Mother’s arguments and affirm the judgment of the trial court for the following reasons.

       {¶36} A trial court's decision to grant permanent custody of a child must be

supported by clear and convincing evidence. The Ohio Supreme Court has defined “clear

and convincing evidence” as “[t]he measure or degree of proof that will produce in the

mind of the trier of fact a firm belief or conviction as to the allegations sought to be

established. It is intermediate, being more than a mere preponderance, but not to the

extent of such certainty, as required beyond a reasonable doubt, as in criminal

cases.” Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954); In re: Adoption of
Stark County, Case No. 2019CA00146                                                          11


Holcomb, 18 Ohio St. 3d 361, 481 N.E.2d 613 (1985). In reviewing whether the trial court

based its decision upon clear and convincing evidence, “a reviewing court will examine

the record to determine whether the trier of facts had sufficient evidence before it to satisfy

the requisite degree of proof.” State v. Schiebel, 55 Ohio St. 3d 71, 74, 564 N.E.2d 54

(1990); See also, C.E. Morris Co. v. Foley Constr. Co., 54 Ohio St. 2d 279, 376 N.E.2d
578 (1978). If the trial court's judgment is “supported by some competent, credible

evidence going to all the essential elements of the case,” a reviewing court may not

reverse that judgment. Schiebel, 55 Ohio St. 3d at 74.

       {¶37} Moreover, “an appellate court should not substitute its judgment for that of

the trial court when there exists competent and credible evidence supporting the findings

of fact and conclusion of law.” Id. Issues relating to the credibility of witnesses and the

weight to be given the evidence are primarily for the trier of fact. As the court explained

in Seasons Coal Co. v. Cleveland, 10 Ohio St. 3d 77, 80, 461 N.E.2d 1273 (1984): The

underlying rationale of giving deference to the findings of the trial court rests with the

knowledge that the trial judge is best able to view the witnesses and observe their

demeanor, gestures and voice inflections, and use these observations in weighing the

credibility of the proffered testimony. Moreover, deferring to the trial court on matters of

credibility is “crucial in a child custody case, where there may be much evident in the

parties' demeanor and attitude that does not translate to the record well.” Davis v.

Flickinger, 77 Ohio St. 3d 415, 419, 674 N.E.2d 1159 (1997); see, also, In re: Christian,

4th Dist. Athens No. 04CA10, 2004-Ohio-3146; In re: C.W., 2nd Dist. Montgomery No.

20140, 2004-Ohio-2040.
Stark County, Case No. 2019CA00146                                                    12


      {¶38} We set forth a trial court's analysis of a permanent custody motion in In the

Matters of: A.R., B.R., W.R., 5th Dist. Stark Nos 2018CA00091, 2018CA00097,

2018CA00098, 2019-Ohio-389, paraphrased as follows:

                   When deciding a motion for permanent custody, a trial court

            must follow the guidelines for are provided in R.C. 2151.414. R.C.

            2151.414(A)(1) requires the trial court to schedule a hearing and

            provide notice upon the filing of a motion for permanent custody of a

            child by a public children services agency or private child placing

            agency that has temporary custody of the child or has placed the

            child in long-term foster care.

                   Following a hearing on the motion, R.C. 2151.414(B)

            authorizes the juvenile court to grant permanent custody of the child

            to the public or private agency if the court determines, by clear and

            convincing evidence, it is in the best interest of the child to

            grant permanent custody to the agency, and that any of the following

            apply: (a) the child is not abandoned or orphaned, and the child

            cannot be placed with either of the child's parents within a

            reasonable time or should not be placed with the child's parents; (b)

            the child is abandoned; (c) the child is orphaned and there are no

            relatives of the child who are able to take permanent custody; or (d)

            the child has been in the temporary custody of one or more public

            children services agencies or private child placement agencies for

            twelve or more months of a consecutive twenty-two month period.
Stark County, Case No. 2019CA00146                                                         13


                      In   determining    the   best   interest   of   the    child   at

              a permanent custody hearing, R.C. 2151.414(D) requires the trial

              court to consider all relevant factors, including, but not limited to: (1)

              the interaction and interrelationship of the child with the child's

              parents, siblings, relatives, foster parents and out-of-home providers,

              and any other person who may significantly affect the child; (2) the

              wishes of the child as expressed directly by the child or through the

              child's guardian ad litem, with due regard for the maturity of the child;

              (3) the custodial history of the child; and (4) the child's need for a

              legally secure permanent placement and whether that type of

              placement can be achieved without a grant of permanent custody.

       {¶39} Therefore, R.C. 2151.414(B) establishes a two-pronged analysis the trial

court must apply when ruling on a motion for permanent custody. In practice, the trial

court will usually determine whether one of the four circumstances delineated in R.C.

2151.414(B)(1)(a) through (d) is present before proceeding to a determination regarding

the best interest of the child.

       {¶40} If the child is not abandoned or orphaned, as is the case here, the focus

turns to whether the child cannot be placed with either parent within a reasonable period

of time or should not be placed with the parents. Under R.C. 2151.414(E), the trial court

must consider all relevant evidence before making this determination. The trial court is

required to enter such a finding if it determines, by clear and convincing evidence, that

one or more of the factors enumerated in R.C. 2151.414(E)(1) through (16) exist with

respect to each of the child's parents.
Stark County, Case No. 2019CA00146                                                        14


              Effect of Mother’s previous involuntary termination of parental rights

       {¶41} Relevant here, R.C. 2151.414(E)(11) states:

                     The parent has had parental rights involuntarily terminated

             with respect to a sibling of the child pursuant to this section or section

             2151.353 or 2151.415 of the Revised Code, or under an existing or

             former law of this state, any other state, or the United States that is

             substantially equivalent to those sections, and the parent has failed

             to   provide   clear and     convincing    evidence     to   prove   that,

             notwithstanding the prior termination, the parent can provide a legally

             secure permanent placement and adequate care for the health,

             welfare, and safety of the child.

       {¶42} In the instant case, Mother does not contest the trial court’s finding that she

lost four other children, including one to involuntary permanent custody. The burden is

shifted to Mother to prove by clear and convincing evidence that, notwithstanding the prior

termination, she can provide a legally-secure permanent placement and adequate care

for R.D.’s health, welfare, and safety. R.C. 2151.414(E)(11), supra. Mother’s argument

ignores the trial court’s finding and she presents no evidence that she can provide the

required elements for R.D.’s care.

       {¶43} Instead, Mother argues that she made sufficient progress on her case plan

to render the trial court’s findings against the manifest weight and sufficiency of the

evidence. We note, however, that Mother has an extensive history with the Agency and

has demonstrated the same pattern throughout that history: she makes little or no

progress on a case plan until pressure is on, but she is unable to prioritize her children
Stark County, Case No. 2019CA00146                                                     15


long enough to successfully complete a case plan. In the instant case, the Agency’s

concerns were untreated mental health, domestic violence, and substance abuse. Father

was convicted of domestic violence against Mother but still resides in the home with her,

and attempted suicide in the home on August 12, 2019.

       {¶44} Mother’s case plan included an assessment at Phoenix Rising and follow

all recommendations; take medication as prescribed; complete an evaluation at

CommQuest; and receive mental health counseling. The case plan was amended to add

a Melymbrosia assessment instead of Phoenix Rising.           Mother did complete this

assessment, which required her to complete random drug screens and weekly counseling

at Phoenix Rising. Mother was sporadic in attending counseling, and only began regularly

attending once the motion for permanent custody was filed.

       {¶45} Mother has not completed a drug screen since May 2019, despite requests

from the caseworker. She has tested positive for marijuana but purportedly received a

medical marijuana card on May 6, 2019. She was told to provide the caseworker with

evidence that she obtained her marijuana legally, pursuant to the medical card, but failed

to do so.

                     Trial court properly found Mother abandoned the child

       {¶46} Mother’s visitation has been suspended since March 8, 2019, pursuant to

order of the trial court, and the trial court thereupon found Mother had abandoned the

child because there was no visitation in more than ninety days pursuant to R.C.

2151.011(C). Mother argues the suspension of visitation should not be held against her.

       {¶47} Similar to the mother’s argument in In Matter of A.R., 5th Dist. Stark No.

2018CA00091, 2019-Ohio-389, Mother argues she cannot be held responsible for failure
Stark County, Case No. 2019CA00146                                                      16


to visit when visits were prohibited by the Agency pursuant to court order. As we noted in

that case, “[Mother’s] attempt to absolve herself only further exposes her focus on herself

over her children.” Id., ¶ 27. In A.R., our decision hinged on the fact that although the

mother was prevented from visiting her children, she could have maintained contact by

other means, such as telephone calls, letters, or cards. Id., ¶ 28; see also, In re C.C.,

12th Dist. Warren Nos. CA2011-11-113, CA20110110127, 2012-Ohio-1291. Mother in

the instant case argues that A.R. is distinguishable because she had no alternative means

of maintaining contact with R.D. because the child is an infant, her contact information

was sealed, and Mother followed the court order by completing a Melymbrosia risk

assessment. We note, however, that the court order suspending visitation was reviewed

twice by the trial court and was necessitated by Mother’s actions of threatening the G.A.L.

and the Agency.

       {¶48} Mother’s dilatoriness and inability to tell the truth delayed the assessment

and affected its credibility.   The Melymbrosia psychologist testified about the risk

assessment of Mother; he referred to this evaluation as an “MTI-3” and stated its purpose

was to evaluate whether Mother presented a risk for violence. T. 47. It took several

months to accomplish this assessment because Mother missed and rescheduled several

appointments. While it is true that the psychologist determined Mother is not “particularly

a significant risk for violence,” it is again true that Mother was not truthful during the

evaluation, therefore thwarting efforts of professionals to determine the level of progress

she’s made on mental health issues. The doctor testified the MTI-3 issue further led him

to question how adequately Mother is willing to take accountability and address barriers

to effective parenting, much less overcome them.
Stark County, Case No. 2019CA00146                                                          17


        {¶49} We are therefore unwilling to agree with Mother that she should not be held

responsible for the failure to visit with R.D. The relevant Code section describes

abandonment as a failure to visit or maintain contact for more than ninety days. R.C.

2151.011(C). We find no error in the trial court's determination that R.D. was abandoned.

Although Mother was unable to visit because visitation was suspended, the record

indicates that she was dilatory in completing the risk assessment and was not forthcoming

when she finally did so. Under these facts, the trial court did not err in determining that

R.D. was abandoned. A.R., supra, 2019-Ohio-389 at ¶ 29, citing C.C., supra, 2012-Ohio-

1291.

                          Extension of temporary custody not warranted

        {¶50} As to Mother's argument regarding the denial of a 6-month extension to

permit her to work on the case plan, the decision to grant or deny an extension of

temporary custody lies in the discretion of the juvenile court. In re P.B., 9th Dist. Summit

No. 23276, 2006-Ohio-5419, ¶ 36, citing R.C. 2151.415(D)(1) and (2). The juvenile court

is authorized to exercise its discretion to extend temporary custody only if it finds, by clear

and convincing evidence: “‘(1) that such an extension is in the best interests of the child,

(2) that there has been significant progress on the case plan, and (3) that there is

reasonable cause to believe that the child will be reunified with a parent or otherwise

permanently placed within the period of extension.’” In re J.P.-M., 9th Dist. Summit Nos.

23694 and 23714, 2007-Ohio-5412, ¶ 12, quoting In re P.B. at ¶ 36. Before the juvenile

court may grant either permanent custody or a six-month extension of temporary custody,

it must conduct a best interest analysis. In re S.D, 9th Dist. Lorain Nos. 15CA010864 and

15CA010867, 2016-Ohio-1493, ¶ 30. Accordingly, “[i]f permanent custody was in the
Stark County, Case No. 2019CA00146                                                         18


children's best interests, the alternative disposition of extending temporary custody was

not.” Id., citing In re I.A., 9th Dist. Summit No. 26642, 2013-Ohio-360, ¶ 10.

       {¶51} We find appellee presented sufficient competent, credible evidence to

demonstrate that R.D. cannot or should not be placed with Mother, as notwithstanding

reasonable efforts on behalf of the Agency, Mother failed to remedy the problems that

initially caused the removal of R.D. from her home. Mother put minimal effort into her case

plan and this was again a case of too little, too late. Mother has not successfully

completed her case plan services. She has had parental rights involuntarily terminated

with respect to a sibling of R.D. and the burden therefore shifted to her to prove by clear

and convincing evidence that, notwithstanding the prior termination, she can provide a

legally secure permanent placement and adequate care for the health, welfare, and safety

of R.D. Mother failed to meet this burden.

       {¶52} At the time of the permanent custody hearing, R.D. was a little over one

year old and doing very well in the third-party placement. She is bonded to the family,

which includes half-siblings, and the family hopes to adopt her. They are taking care of

her medical needs, which include spina bifida, seizures, and abnormal heart rhythms.

R.D. will continue to require medical supervision.

       {¶53} Based on the foregoing, the trial court's findings that Mother abandoned

R.D. and has proven an inability to demonstrate a commitment to R.D. by failing to

complete case plan services are not against the manifest weight of the evidence, and are

supported by sufficient evidence. We agree Mother has failed to meet her burden of

showing by clear and convincing evidence that the child can safely be returned to her.

We further find the trial court's finding that R.D.'s best interests were served by a grant of
Stark County, Case No. 2019CA00146                                                       19


permanent custody to the Agency is not against the manifest weight of the evidence and

is supported by sufficient evidence. That being true, the trial court also did not abuse its

discretion in denying an extension of temporary custody.

                                      CONCLUSION

       {¶54} Mother’s three assignments of error are overruled and the judgment of the

Stark County Court of Common Pleas, Juvenile Division is affirmed.

By: Delaney, J.,

Wise, John, P.J. and

Baldwin, J., concur.